Citation Nr: 0533940	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-25 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), currently assigned a 30 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
PTSD and assigned a noncompensable evaluation effective from 
February 27, 1998 and a 30 percent disability evaluation 
effective from October 8, 2002.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Reasons for Remand:  To provide the veteran with a proper 
VCAA notification letter and to afford him a more recent VA 
examination.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005). Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

Concerning the notice requirements, VA must inform a claimant 
of the information or evidence necessary to substantiate a 
claim, as well as to inform a claimant of which evidence the 
VA would seek to provide and which evidence the claimant is 
to provide, is remandable error.  In this case, it does not 
appear that the veteran has been adequately notified of the 
VCAA in connection with his current claim.  In this regard, 
the Board notes that the record does not include a document 
discussing the VCAA or the evidence necessary to substantiate 
a claim for a higher initial evaluation for PTSD. 

Concerning this, the Board is cognizant of a recent precedent 
opinion of the VA General Counsel regarding whether notice 
pursuant to 38 U.S.C.A. § 5103(a) is warranted with respect 
to new claims raised in a notice of disagreement where the 
notice of disagreement is in response to notice of an RO 
decision on a claim for which VA has already given the 
section 5103(a) notice.  See VAOPGCPREC 8-2003.  However, it 
cannot be said, in this case, that there has been sufficient 
compliance with section 5103(a) when no VCAA letter was sent 
to the veteran prior to the adjudication of the service 
connection issue.  Moreover, the Board notes that, although 
the statement of the case informed the veteran of the rating 
criteria and therefore of the requirements for a rating in 
excess of 30 percent, the VCAA also requires that the veteran 
be informed about the information and evidence that VA will 
seek to provide and the information and evidence the veteran 
is expected to provide; and that VA request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In addition, the Board notes that the veteran was afforded a 
VA examination in October 2002 in connection with his claim 
for service connection for PTSD.  Following the grant of 
service connection by the RO in a November 2002 rating 
decision, the veteran expressed his disagreement with the 
disability evaluation assigned his service-connected PTSD.  
The veteran's representative submitted an informal hearing 
presentation in October 2005 in which he essentially asserted 
that the veteran's PTSD was worse than reported at the time 
of the October 2002 VA examination.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board is of the opinion that a more 
recent VA examination is in order in this case for the 
purpose of ascertaining the severity and manifestations of 
the veteran's service-connected PTSD.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  In doing so, the RO is asked to 
ensure that the veteran is notified of the 
information or evidence necessary to 
substantiate his claim for a higher 
initial evaluation for PTSD as well as the 
division of responsibilities between the 
VA and the veteran for obtaining evidence.  
The veteran should also be asked to submit 
any relevant evidence in his possession 
concerning his claim.

2.  The RO should request the veteran to 
state where he has been treated for his 
service-connected PTSD since December 2003 
and should assist him in obtaining any 
treatment records he identifies.  

3.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his PTSD.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the veteran's service-
connected PTSD.  The examiner should also 
report all signs and symptoms necessary 
for rating the veteran's PTSD under the 
General Rating Formula for Mental 
Disorders.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2005), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

